       Case 2:09-md-02047-EEF-MBN Document 23107 Filed 07/29/21 Page 1 of 6




                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF LOUISIANA

   IN RE: CHINESE-MANUFACTURED DRYWALL                               MDL No. 09-2047
   PRODUCTS LIABILITY LITIGATION
                                                                     SECTION L (5)
   THIS DOCUMENT RELATES TO:                                         JUDGE FALLON
                                                                     MAG. JUDGE NORTH

   Terrence Ross and Rhonda Ross,                                    Case No. 15-4127

                    Plaintiffs,
   v.

   Beijing New Building Materials Group, Co., Ltd.;
   Beijing New Building Materials Public Limited Co.;
   China National Building Material Co., Ltd.; Taishan
   Gypsum Co., Ltd. f/k/a Shandong Taihe Dongxin Co.,
   Ltd.; Tai’an Taishan Plasterboard Co., Ltd.; and The
   State-Owned Assets Supervision and administration
   Commission of the State Council,

                    Defendants.

                                       ORDER AND REASONS

         Before the Court is Plaintiffs Terrence and Rhonda Ross’s Motion for Reconsideration,

R. Doc. 23094. Defendant Taishan Gypsum Company, Ltd. filed an opposition, R. Doc. 23100,

in which Defendants China National Building Materials Company, Ltd., Beijing New Building

Materials Group Company, Ltd., and Beijing New Building Materials Public Limited Company

joined, R. Doc. 23101. Having considered the briefing and the applicable law, the Court now

rules as follows.

  I.     BACKGROUND

         This case is part of the Chinese Drywall multi-district litigation (“MDL”) that arose after

many plaintiffs in several regions of the United States filed suits alleging that drywall used in the

construction of their homes was defective. The plaintiffs claimed that the drywall, which had been

manufactured in China, had emitted gases, damaged wiring and appliances in their homes, and

                                                     1
    Case 2:09-md-02047-EEF-MBN Document 23107 Filed 07/29/21 Page 2 of 6




caused physical afflictions to the homes’ residents. Pursuant to a Transfer Order from the United

States Judicial Panel on Multidistrict Litigation on June 15, 2009, all federal cases involving

Chinese drywall were consolidated for pretrial proceedings before this Court.

       The drywall at issue was largely manufactured by two groups of defendants: (1) the Knauf

Entities, which are German-based manufacturers whose Chinese subsidiary sold some of the

drywall, and (2) the Taishan Entities, which are Chinese-based manufacturers who produced some

of the drywall. The present motion relates to the Taishan Defendants and other Chinese-based

defendants. These defendants include the principal Chinese-based Defendant, Taishan Gypsum

Co. Ltd. (“Taishan”), and its wholly-owned subsidiary, Tai’an Taishan Plasterboard Co., Ltd.

(“TTP”). Other Chinese-based defendants include China New Building Materials Group (“CNBM

Group”), China New Building Materials Co. (“CNBM”), Beijing New Building Materials Public

Limited Company (“BNBM”) and Beijing New Building Material Group (“BNBMG”).

       The Taishan Defendants agreed to a settlement with certain groups of plaintiffs who had

filed omnibus complaints, the Amorin and Brooke plaintiffs, on January 10, 2020. However,

several plaintiffs from the Brooke group opted out of this settlement agreement, choosing to

continue litigating their claims. Two Louisiana plaintiffs from the Brooke group, Terrence and

Rhonda Ross (“the Rosses”), filed the present motion.

       On May 27, 2021, the Court granted Taishan’s motion for summary judgment against seven

of the Brooke opt-outs, including the Rosses. R. Doc. 23089. The Court found that the Rosses did

not have a valid claim against Taishan because, as subsequent purchasers of a home in which the

drywall had already been installed, the Rosses did not have a personal right to sue Taishan. Id. at

15. Moreover, the Court found the Rosses had not acquired the right to sue from the original

purchaser of their home, C. Adams Construction & Design LLC (“original purchaser”), because



                                                    2
       Case 2:09-md-02047-EEF-MBN Document 23107 Filed 07/29/21 Page 3 of 6




any claim against Taishan had already prescribed by the time the original purchaser allegedly

assigned it to the Rosses. Id. at 15. The Rosses filed the present motion seeking reconsideration of

the Court’s dismissal of their claim.

 II.     PRESENT MOTION

         The Rosses seek reconsideration of the Court’s grant of summary judgment for Taishan,

arguing that the Court erred in dismissing the Rosses’ claim based on the subsequent purchaser

rule. R. Doc. 23094-2 at 2. The Rosses allege that the cause of action they acquired from the

original purchaser of the home included a claim for indemnification from Taishan for the original

purchaser’s liability to the Rosses, and that prescription did not begin to run on that claim until

the original purchaser paid the Rosses in 2014. Id. Thus, the Rosses argue, because they

immediately asserted that claim, the claim did not prescribe and the Rosses acquired a valid right

to sue Taishan despite being subsequent purchasers. Id. at 5. Consequently, the Rosses argue,

their claims against Taishan should have survived and they are entitled to reconsideration of the

Court’s judgment under Rule 59 or Rule 60 of the Federal Rules of Civil Procedure. Id. at 2.

         In opposition, Taishan argues that the Rosses are not entitled to relief, whether under

Rule 59 or Rule 60, because they have not presented new evidence or shown an error of law. R.

Doc. 23100 at 2, 5. Taishan argues that the Court already considered the indemnification claim

that the Rosses allege and found that there was not sufficient evidence that the Rosses had

acquired a cause of action for indemnification. Id. at 4. Taishan further argues that the only

claims the Rosses have brought in this case are for property damage, which the Court has already

ruled are prescribed and barred under the subsequent purchaser rule. Id. at 5.

III.     APPLICABLE LAW

            a. Altering a Judgment Under Rule 59(e)



                                                      3
      Case 2:09-md-02047-EEF-MBN Document 23107 Filed 07/29/21 Page 4 of 6




          Rule 59(e) provides that “[a] motion to alter or amend a judgment must be filed no later

than 28 days after the entry of the judgment.” Fed. R. Civ. P. 59(e). A motion for reconsideration

under Rule 59(e) should only be granted in narrow circumstances: “[s]uch motions serve the

narrow purpose of allowing a party ‘to correct manifest errors of law or fact or to present newly

discovered evidence.’” Waltman v. Int'l Paper Co., 875 F.2d 468, 473 (5th Cir. 1989) (quoting

Keene Corp. v. Int’l Fidelity Ins. Co., 561 F. Supp. 656, 665 (N.D.Ill.1982), affd. 735 F.2d 1367

(7th Cir. 1984)). As this Court has stated,

          [a] motion to reconsider should be granted only where the movant demonstrates: (1)
          intervening change in controlling law, (2) the availability of new evidence not previously
          available, or (3) the need to correct a clear error of law or to prevent injustice.
          “Reconsideration of an order is an extraordinary remedy which courts should use
          sparingly.” Further, motions for reconsideration are not to be used “to re-debate the
          merits of a particular motion.”

In re Vioxx Prod. Liab. Litig., 230 F.R.D. 473, 474–75 (E.D. La. 2005) (quoting Schildkrant v.

Bally's Casino New Orleans, LLC, No. 04-366, 2004 WL 2385004, at *1-2 (E.D. La. Oct. 22,

2004)).

             b. Relief from a Judgment Under Rule 60(b)

          Rule 60(b) provides that “the court may relieve a party from a final judgment, order, or

proceeding” due to “mistake,” “newly-discovered evidence,” or “any other reason that justifies

relief,” among other reasons. Fed. R. Civ. P. 60(b). This rule “affords extraordinary relief” and

requires “a sufficient showing of unusual or unique circumstances justifying such relief.” Pryor

v. U.S. Postal Serv., 769 F.2d 281, 286 (5th Cir. 1985). Moreover, “final judgments should not

be lightly disturbed” and the rule “is not to be used as a substitute for appeal.” Edward H. Bohlin

Co. v. Banning Co., 6 F.3d 350, 356 (5th Cir. 1993).

IV.       DISCUSSION




                                                      4
      Case 2:09-md-02047-EEF-MBN Document 23107 Filed 07/29/21 Page 5 of 6




        The Rosses have not met the standard for altering a judgment under Rule 59(e) or for

relief from a judgment under Rule 60(b). Both rules allow a court to reconsider a judgment only

in narrow circumstances—for example, where there has been a clear error, new evidence has

been discovered, or there is a danger of injustice. See Fed. R. Civ. P. 59(e) and 60(b). Moreover,

the case law on both rules emphasizes the need to uphold prior judgments absent unusual

circumstances and to avoid arbitrary reconsideration of issues the Court has already decided. See

Bohlin, 6 F.3d at 356 (noting that courts “must engage in the same balancing of competing

interests” under both rules).

        Here, the Rosses have not presented new evidence or shown a clear error in the Court’s

prior ruling. The argument that the Rosses acquired an indemnification claim against Taishan

from the original purchaser of their home—the only argument they raise in support of

reconsideration—was already discussed in the parties’ briefing on Taishan’s motion for

summary judgment. See R. Doc. 23084 at 5. Moreover, the Court referred to the topic of a

potential indemnification claim between the original purchaser and Taishan in the Court’s order

granting summary judgment. R. Doc. 23089 at 15. Thus, the Court was aware of the topic of a

potential indemnification claim against Taishan but did not find its implications sufficient to

prevent summary judgment against the Rosses. The Rosses have not met the standard for

reconsideration of the Court’s judgment merely by elaborating their argument about a potential

indemnification claim in greater detail after the Court has already dismissed their case.

 V.     CONCLUSION

        For the foregoing reasons,

        IT IS ORDERED that the Rosses’ Motion for Reconsideration, R. Doc. 23094, is

DENIED.



                                                     5
   Case 2:09-md-02047-EEF-MBN Document 23107 Filed 07/29/21 Page 6 of 6




New Orleans, Louisiana, this 29th day of July, 2021.



                                                       ________________________________
                                                       UNITED STATES DISTRICT JUDGE




                                                   6
